                   Case 17-14711-LMI        Doc 489-2       Filed 09/11/20   Page 1 of 1



                                                 EXHIBIT 2

                                   SUMMARY OF REQUESTED
                             REIMBURSEMENT OF EXPENSES FOR THIS
                                     TIME PERIOD ONLY

             Description

             1.    Filing Fees
             2.    Process Service Fees
             3.    Recording Fees
             4.    Court Reporter Fees & Transcripts                                 33.00
             5.    Court Services
             6.    Lien and Title Searches
             7.    Photocopies
                   (a) In-house ____ b&w (at $.20/page)
                   (b) Outside copies (_____)
             8.    Postage                                                           37.00
             9.    Overnight Delivery Charges
             10.   Outside Courier/Messenger Services
             11.   Long Distance Telephone Charges
             12.   Long Distance Fax Transmissions
                   (___) copies at $1/page)
             13.   Pacer Public Records System                                       10.60
             14.   Out-of-Southern-District-of-Florida Travel

             15. Other Permissible Expenses (must specify and justify)
                 (a) Airfare and Baggage Fees
                 (b) Hotel
                 (c) Meals
                 (d) Parking
                 (e) Taxi/Car Service
                 (f) Telephone Conferencing
                 (g) Westlaw Research
                 (h) Library Research Charges

             TOTAL EXPENSE DISBURSEMENT REQUESTED                                   $80.60




54574885;1
